Citation Nr: 1013721	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-10 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Druid City Hospital Regional 
Medical Center from July 8, 2005, to July 15, 2005.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from December 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Medical Center (VAMC), in Tuscaloosa, 
Alabama.  The VAMC granted entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
the Druid City Hospital Regional Medical Center from July 8, 
2005, through July 12, 2005, and denied repayment of 
reimbursement of unauthorized medical expenses incurred from 
July 13, 2005, through July 15, 2005.

In February 2010, the Veteran testified at a videoconference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is not effect for any disability.

2.  The Veteran received emergency treatment for pneumonia at 
Druid City Hospital Regional Medical Center from July 8, 
2005, to July 15, 2005.

3.  While the evidence suggests that the Veteran had 
stabilized for transfer to a VA facility on July 12, 2005, 
there is no evidence of record that a VA or other federal 
facility was feasibly available until the Veteran's date of 
discharge on July 15, 2005.


CONCLUSIONS OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Druid City Hospital 
Regional Medical Center from July 8, 2005, to July 15, 2005, 
have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-17.1006 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Nevertheless, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not have resulted in a more favorable outcome or be of 
assistance to this inquiry.

Analysis of Claim

A VA outpatient treatment record dated July 8, 2005, shows 
that the Veteran called the advice nurse and reported a four 
day history of generalized body aches.  He described new 
moderate to severe headache and neck pain when bending 
forward.  Pain was estimated as a 10 on a scale of 10.  The 
nurse categorized the event as urgent.  The clinical manager 
told the Veteran that there were no appointments available 
and that due to the emergency of the problem, he was advised 
to go immediately to the local emergency room.

The Veteran presented to the emergency room of the Druid City 
Hospital Regional Medical Center on July 8, 2005, with a one 
week history of continuous squeezing chest discomfort, 
coupled with nausea and dyspnea.  Hospital treatment records 
show that the Veteran was given a clinical impression of 
acute chest pain, lung mass and acute dyspnea.  He was 
admitted and treated for pneumonia, left nodule.  

A VA outpatient treatment record dated July 11, 2005, shows 
that the Veteran communicated with a VA physician and 
reported that he was hospitalized for generalized aches and 
questionable pneumonia versus spot on lung.  An upcoming 
appointment with the VA physician was noted.

A hospital treatment record from the Druid City Hospital 
Regional Medical Center dated on July 12, 2005, show that the 
Veteran's was given a diagnosis of worsening pneumonia.  A 
flexible bronchoscopy was ordered, which revealed a right 
hilar mass with right upper lobe infiltrate, which was 
worsening without any evidence of endobronchial lesion, 
though there was narrowing of the right upper lobe and 
widening of the right upper lobe carina.

A VA outpatient treatment record dated July 14, 2005, shows a 
care coordination nurse had called the Veteran at his home on 
July 13, 2005, to check on him, but that no one was home.  A 
message was left on an answering machine to call the care 
coordination nurse for a status update since the 
hospitalization.

Hospital treatment records from the Druid City Hospital 
Regional Medical Center dated from July 13, 2005, to July 15, 
2005, show that the Veteran continued treatment for symptoms 
associated with pneumonia until his discharge from the 
hospital.  

Claims for payment or reimbursement of unauthorized medical 
expenses associated with the care provided at the Druid City 
Hospital Regional Medical Center from July 8, 2005, to July 
15, 2005, were submitted to VA from various medical care 
providers from September 2005 to November 2005.

A determination of the Chief Medical Officer (CMO) of the 
VAMC, dated in August 2005, shows that reimbursement of 
unauthorized medical expenses incurred at the Druid City 
Hospital Regional Medical Center was approved from July 8, 
2005, to July 12, 2005, because the Veteran was deemed to be 
stable enough to transfer to a VA facility on July 12, 2005.  
It was indicated that the claim had been filed within 90 days 
of the date of discharge; care had been provided in a 
hospital emergency department or similar facility providing 
emergency care; the Veteran was enrolled in the VA Health 
Care System; the Veteran had been provided care by a VA 
health care provider within the preceding 24 months; and the 
Veteran had no form of health care insurance.  It was also 
indicated that this had been an emergency.  It was also 
indicated that VA or other federal facilities had not been 
available to provide care.

A subsequent determination of the CMO dated in December 2005, 
shows that reimbursement of unauthorized medical expenses 
incurred at the Druid City Hospital Regional Medical Center 
(to include the Radiology Clinic and West Cunningham 
Pathology) was approved from July 8, 2005, to July 11, 2005, 
because the Veteran was deemed to be stable enough to 
transfer to a VA facility on July 11, 2005.  It was again 
indicated that the claim had been filed within 90 days of the 
date of discharge; care had been provided in a hospital 
emergency department or similar facility providing emergency 
care; the Veteran was enrolled in the VA Health Care System; 
the Veteran had been provided care by a VA health care 
provider within the preceding 24 months; and the Veteran had 
no form of health care insurance.  It was also indicated that 
this had been an emergency.  It was also indicated that VA or 
other federal facilities had not been available to provide 
care.

In his Appeal To Board Of Veterans' Appeals (VA Form 9), 
received by the RO in April 2006, the Veteran indicated that 
he had never been informed that a bed had been available at 
the VA Medical Center in Birmingham, Alabama, at any time 
during his hospital treatment at the Druid City Hospital 
Regional Medical Center.

During his February 2010 hearing, the Veteran reiterated that 
he had been told to go to the nearest emergency room by the 
VAMC, and that, thereafter, he had never been informed that a 
bed had been available at the VA Medical Center in 
Birmingham, Alabama, at any time during his hospital 
treatment at the Druid City Hospital Regional Medical Center.  
The Veteran also noted that all of his medical expenses had 
been reimbursed except for his radiology expenses.

The Veteran seeks reimbursement for the costs incurred as a 
result of the services rendered at Druid City Hospital 
Regional Medical Center, from July 8, 2005, to July 15, 2005.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. See also 38 C.F.R. § 17.120 (2009).  All three of 
these statutory requirements must be met before payment may 
be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

In this case, as service connection was not in effect for any 
disability at the time of the aforestated hospitalization, 
the aforementioned provisions do not apply.

Veterans who receive treatment for non-service-connected 
disabilities may seek reimbursement for such treatment under 
other provisions.  More specifically, payment or 
reimbursement for emergency services for non-service-
connected conditions in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-17.1002 (2009).  To be eligible under these 
provisions, the Veteran must submit evidence showing that: 
(1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care; (2) A prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
for the initial evaluation and treatment would have been 
hazardous to life or health; (3) A VA or other Federal 
facility was not feasibly available and an attempt to use 
them beforehand would not have been considered reasonable by 
a prudent layperson; (4) The care beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility, with the medical emergency lasting only 
until stabilization of the Veteran; (5) The Veteran was 
enrolled in the VA health care system when time the emergency 
treatment was furnished and had received medical services 
under 38 U.S.C. Chapter 17 within two years before the non-VA 
emergency treatment; (6) The Veteran is financially liable to 
the non-VA provider of the emergency treatment; (7) The 
Veteran has no health insurance coverage for payment or 
reimbursement for the emergency treatment; (8) The Veteran 
has unsuccessfully exhausted claims reasonably available 
against a third party in the case of an accident or work-
related injury; and (9) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002 (2009).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2009).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA 
of treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, although the Veteran has not been apprised of 
the revised version of Section 1725, the Board finds that 
there is no prejudice to the Veteran given the favorable 
outcome in this decision.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The parties at issue in this appeal dispute that the evidence 
satisfies criteria (4) of 38 U.S.C.A. § 1725 as to whether 
the care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the Veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
Veteran.  There is no indication that the Veteran did not 
meet all other criteria above.

According to the statements submitted on the Veteran's behalf 
during the course of this appeal, the Veteran was directed to 
go to the nearest emergency room on July 8, 2005.  The July 
8, 2005, VA nurses notes confirm this.  The July 11, 2005, VA 
outpatient treatment record confirms that the Veteran was 
contacted by a VA physician, but there is no indication that 
he was directed to be transferred to a VA medical care 
facility or that there was a bed available.  The July 12, 
2005, hospital treatment record from the Druid City Hospital 
Regional Medical Center shows that the Veteran's pneumonia 
was worsening.  The July 14, 2005, VA care coordination 
nurse's note shows that an effort was made to contact the 
Veteran at his home, but not at the hospital.  While a 
message was left, there is no indication that this message 
directed the Veteran to be transferred to a VA medical care 
facility or that a bed had been available.

The Board finds that, notwithstanding the fact that the CMO 
on two different dates concluded that the Veteran had 
stabilized to the point that he could be transferred to a VA 
medical care facility on either July 11, 2005, or July 12, 
2005, the Board finds that the CMO has never provided any 
reasoning for the conclusion that the Veteran could be 
transferred.  While the CMO concluded that the Veteran had 
stabilized by July 12, 2005, the hospital treatment records 
from Druid City Hospital Regional Medical Center suggest that 
the Veteran's condition had worsened on July 12, 2005.  
Moreover, while there is evidence of record that the Veteran 
was directed to go to the nearest emergency room on July 8, 
2005, there is no evidence to support the conclusion that a 
VA or other Federal facility was available and capable of 
accepting the Veteran at any time from July 8, 2005, to July 
15, 2005.

Based on the findings, noted above, the Board concludes that 
the criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Druid City Hospital 
Regional Medical Center from July 8, 2005, to July 15, 2005, 
have been met.  Inasmuch as the evidence in this case 
supports the Veteran's claim, such claim must be granted. 



ORDER

The payment of unauthorized medical expenses for services 
rendered at Druid City Hospital Regional Medical Center from 
July 8, 2005, to July 15, 2005, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


